Citation Nr: 1757961	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  02-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for Bell's palsy on the left side prior to November 20, 2012.

2.  Entitlement to an increased rating in excess of 10 percent for Bell's palsy on the left side from November 20, 2012.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Louisville, Kentucky RO, which denied the Veteran's claim for an increased (compensable) evaluation for Bell's palsy of the left side.  

In April 2004, the Board denied the Veteran's claim and he then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 order, the Court vacated the Board's April 2004 decision and remanded the matter to the Board for readjudication.  

In May 2009, the Board again denied the Veteran's claim of entitlement to a compensable rating for Bell's palsy of the left side.  The Veteran once again appealed to the Court.  A Joint Motion for Remand was submitted in February 2010, and in February 2010 the Court issued an order granting the motion and the matter was remanded to the Board for readjudication consistent with the motion.  

In July 2013, the Board denied the Veteran's claim of entitlement to a compensable evaluation for Bell's palsy of the left side for a third time.  The Veteran once again appealed to the Court.  A Joint Motion for Remand was submitted in February 2014, and in February 2014 the Court issued an order granting the motion and the matter was remanded to the Board for readjudication.  

In March 2014, the RO issued a rating decision in which it increased the evaluation for the Veteran's Bell's palsy of the left side from 0 percent to 10 percent, effective from November 20, 2012.  

In September 2014, the Board remanded the Veteran's claim for a compensable rating prior to November 20, 2012, and to a rating in excess of 10 percent thereafter.  

In June 2016, the RO issued a rating decision granting service connection and a 30 percent rating for headaches, effective from August 30, 2000.  This rating decision also granted service connection and a 10 percent rating for neuralgia of the fifth cranial nerve, effective from August 30, 2000.  

The record indicates that the Veteran has submitted a notice of disagreement (NOD) regarding the June 2016 award of a 30 percent rating for headaches.  As the Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged receipt of the NOD and that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.


FINDINGS OF FACT

1.  At times during the entire appeal period the Veteran has had moderate incomplete paralysis of the 7th cranial nerve.  

2.  The Veteran has not had symptoms of severe incomplete paralysis of the 7th cranial nerve at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for Bell's palsy of the left side have been met since August 30, 2000.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 8207 (2017).

2.  The criteria for a rating in excess of 10 percent for Bell's palsy of the left side have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 8207 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records and private medical records have been associated with the record.  VA medical examinations have been obtained, the results of which are sufficient to accurately adjudicate the claim.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).
Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2017). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for a compensable rating for Bell's palsy on the left side of the face was received on August 30, 2000.  The Veteran indicated that he had problems with his left ear, his left eye and that the left side of his face felt numb.  

The Veteran's Bell's palsy of the left side has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8207.  Under Diagnostic Code 8207, a 10 percent rating is for application when there is incomplete, moderate paralysis of the seventh (facial) cranial nerve, a 20 percent rating is for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete.  These ratings are to be assigned "[d]ependent upon [the] relative loss of innervations of facial muscles."  Diagnostic Code 8207.  (Where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).)  

The Board notes that words such as "moderate" and "severe" are not defined in the VA Rating Schedule.  Although the words "moderate" and "severe" are not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." and "severe" is defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), pgs. 1038, 871, and 1071.  

On VA examination in December 2010, the VA examiner stated that the Veteran had classic symptoms of a 7th cranial nerve neuritis and neuralgia.  The VA examiner noted that the Veteran's symptoms included headaches, dry eye, numbness of the left side of the face, twitching of the eyelid and biting of the left side of tongue.  He noted that the medical neurological literature accepts that symptoms such as the Veteran described are among the long term residuals of a left 7th cranial nerve palsy (Bell's palsy).   The VA examiner opined that the Veteran's symptoms were moderate in nature and had been continuous since the onset of the service-connected Bell's palsy.  

In a letter dated June 30, 2014, the Veteran acknowledged that VA had recently awarded him an increased rating for his Bell's palsy.  The Veteran then questioned why he had not been given the increased (10 percent) rating all along.  He stated that the pain and numbness that he currently had was the same amount of pain and numbness that he had had all the years he had been asking for a higher rating.  

The Board recognizes that there are VA examination reports dated prior to November 20, 2012 that indicate that the Veteran did not have Bell's palsy symptomatology that was equivalent to moderate incomplete paralysis of the 7th cranial nerve.  However, the December 2010 VA examiner indicated a thorough review of the Veteran's medical history and provided a rationale for his opinion that the Veteran's symptoms were moderate in nature and that such symptoms had been present all along.  Accordingly, when the Board considers all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran has met the criteria for a 10 percent rating for his residuals of Bell's palsy of the left side since August 30, 2000.  Consequently, a 10 percent rating for Bell's palsy since August 30, 2000 is warranted.  

The Board further finds that the Veteran has not met the criteria for at rating in excess of 10 percent at any time during the appeal period.  The Board notes that the Veteran has been provided separate ratings for headaches (30 percent), for dry eye syndrome (20 percent), and for neuralgia of the 5th cranial nerve (10 percent), all associated with Bell's palsy.  The evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Consequently the headache, eye and 5th cranial nerve symptoms may not be considered in determining whether the Veteran is entitled to a rating in excess of 10 percent under Diagnostic Code 8207 for Bell's palsy of the left side.  

The record reflects that the Veteran does not demonstrate severe incomplete paralysis of the 7th cranial nerve to warrant a higher rating for residuals of Bell's palsy of the left side.  When examined by VA in December 2000 the Veteran had normal facial movement and normal ability to bite and blow out his cheeks.  VA examiners in December 2000, December 2008, and February 2011 found no sequelae of the Veteran's Bell's palsy.  When the December 2010 VA examiner found the Veteran to have a number of Bell palsy residual symptoms, he found the Veteran's symptoms overall to be moderate in nature, and he was also considering symptoms for which the Veteran has been provided separate service connection.  This indicates that when the Veteran's 7th cranial symptoms were not anywhere near severe in nature at that time. 

On VA examination in April 2012 the Veteran did not have any apparent residual from the 7th cranial nerve involvement (Bell's palsy).  The examiner then stated that the Veteran's reports of occasional twitching of the face was as likely as not related to the 7th cranial nerve injury.  

February 2014 VA examination report indicates that the Veteran had moderate incomplete paralysis of the 7th cranial nerve.  She further opined that the Veteran's cranial nerve condition did not impact his ability to work.  

An April 2016 VA examiner noted that the Veteran had a 7th carinal nerve palsy during service which had resolved with minimal motor weakness remaining.  The examiner opined that the Veteran's motor deficit was less than moderate.  
None of the medical examiners have indicated that the Veteran's 7th cranial nerve disability results in more than moderate incomplete paralysis.  In fact, many have indicated that the Veteran's reported symptoms are less than moderate in nature or are nonexistent.  In sum, the evidence indicates the Veteran's Bell's palsy of the left side has not resulted in severe incomplete paralysis of the 7th cranial nerve and thus the Veteran has not met the criteria for a rating in excess of 10 percent at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For this reason, his claim for a rating in excess of 10 percent must be denied because the preponderance of the evidence is unfavorable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's attorney asserts that the Veteran is entitled to an extraschedular rating for Bell's palsy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected Bell's palsy residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's seventh cranial nerve disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Although the Veteran's attorney has asserted that the Veteran's has symptoms of Bell's palsy that are not contemplated by the rating criteria, the Board finds otherwise.  The Veteran's complaints of tinnitus, left ear tenderness, and sleep impairment have not been attributed to Bell's palsy.  The current 10 percent rating contemplates the Veteran's symptoms of numbness of the left face, twitching of the eyelid and biting of the left side of the tongue, which are all signs and symptoms of paralysis of the seventh cranial nerve.  Thus, the Veteran's current 10 percent schedular rating under DC 8207 is adequate to fully compensate him for his disability on appeal. 

The rating criteria reasonably describe the Veteran's disability level and symptomatology.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the current evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Therefore, remand of the claim for consideration of an extraschedular evaluation is not warranted.  


							(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent rating for Bell's palsy of the left side is granted from August 30, 2000, subject to the law and regulations regarding the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for Bell's palsy on the left side of the face is denied.



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


